On June 13, 1980 the court entered the following order: This case comes before the court on the decision and remand of the Supreme Court of the United States, filed May 28, 1980, that court having on April 21, 1980, 446 U.S. 903, entered an order vacating the judgment of this court *692entered in its opinion of April 18, 1979, 220 Ct.Cl. 1, 597 F.2d 1337. Upon consideration thereof,
IT IS ORDERED that in conformity with the judgment and order of the Supreme Court, vacating the judgment of this court and remanding this case to this court for further consideration in light of United States v. Mitchell, 445 U.S. 535 (1980), the parties are directed within 60 days to file briefs on the issues to be decided by this court, in the light of the Supreme Court’s decision in United States v. Mitchell.